United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 15-1055
                       ___________________________

                            United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                                 Ricardo Martinez

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                   Appeal from United States District Court
                 for the Southern District of Iowa - Davenport
                                ____________

                             Submitted: July 21, 2015
                               Filed: July 24, 2015
                                  [Unpublished]
                                  ____________

Before LOKEN, BOWMAN, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.

      Ricardo Martinez appeals from the sentence the District Court1 imposed in
accordance with the terms of his plea agreement, which also included an appeal

      1
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.
waiver. His counsel has moved for leave to withdraw and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), challenging the reasonableness of
Martinez’s sentence. Martinez has filed a pro se brief raising ineffective-assistance
claims and suggesting that the District Court committed sentencing errors.

       We decline to consider Martinez’s ineffective-assistance claims on direct
appeal. See United States v. Woods, 717 F.3d 654, 657 (8th Cir. 2013) (explaining
that claims of ineffective assistance of counsel are usually best litigated in collateral
proceedings). As to the remaining issues, we enforce the appeal waiver. See United
States v. Andis, 333 F.3d 886, 889–92 (8th Cir.) (en banc) (discussing enforcement
of appeal waivers), cert. denied, 540 U.S. 997 (2003). In addition, we have
independently reviewed the record, see Penson v. Ohio, 488 U.S. 75, 80 (1988), and
have found no non-frivolous issues for appeal outside the scope of the appeal waiver.
Accordingly, we dismiss this appeal and grant counsel’s motion for leave to
withdraw.
                        ______________________________




                                          -2-